Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which placed petitioner in administrative segregation.
The disciplinary determination having been administratively reversed, this CPLR article 78 proceeding is moot (see, Matter of Gonzalez v Jones, 115 AD2d 849). As a consequence, all references to the administrative hearings on the underlying charges, as well as to the proceedings and dispositions, are to be removed from petitioner’s records (see, Matter of Wong v Coughlin, 150 AD2d 832). We decline to address petitioner’s other contentions.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Mahoney, JJ., concur. Adjudged that the proceeding is dismissed, as moot, without costs.